Citation Nr: 0029126	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  93-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for a 
duodenal ulcer.

2. Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased (compensable) evaluation for 
scars of the left hand and left index finger as residuals 
of a shrapnel wound.

4. Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1941 to September 
1942, and from August 1945 to June 1946.  He was a Prisoner 
of War of the Japanese government from May 7 to September 25, 
1942.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from March 1992 and April 1993 
rating decisions of the Manila, Philippines, regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
1998, the Board issued a final decision as to some of the 
issues on appeal and remanded the remaining issues to the RO 
for further development.  By rating decision dated April 
2000, the RO, in accordance with the final decision of the 
Board as to these issues, granted service connection for 
ischemic heart disease (100 percent), malnutrition (0%), 
residuals of left heel shrapnel wound (10%), residuals of 
right elbow shrapnel wound (0%), and residuals of right 
forearm shrapnel wound (0%).  

As to the issues remanded by the Board in February 1998, the 
RO in the April 2000 rating decision continued the denial of 
increased ratings for the veteran's service-connected 
duodenal ulcer, PTSD, and residual scars of the left (non-
dominant hand and index finger.  Thus these issues are again 
before the Board for appellate review.

As to the issue of service connection for malaria, the Board 
notes that the RO in the April 2000 supplemental statement of 
the case (SSOC) mistakenly identified the issue as 
"entitlement to a compensable evaluation"; however, as 
noted by the veteran's service representative, the veteran 
has never been awarded service connection for this 
disability.  Thus, the issue before the Board remains 
entitlement to service connection for malaria.  In light of 
the previous statement of the case which provided the veteran 
the relevant law and regulations, as well as the fact he and 
his representative have been afforded opportunities to 
present evidence and argument on this issue, the Board finds 
that the veteran will suffer no prejudice by proceeding with 
appellate review of this issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  There is no competent evidence in the record 
demonstrating that the service-connected duodenal ulcer is 
currently at least mild, with recurring symptoms once or 
twice a year.

2.   The veteran's post-traumatic stress disorder is 
currently manifested by occasional intrusive thoughts, 
nightmares and sleep difficulties; he is on no medication; 
and objective findings include normal memory and 
concentration, and appropriate affect with increased 
depression and anxiety only during period of significant 
stress from financial problems; and is generally productive 
of no more than mild social and industrial impairment.

3.  Scars, as residuals of shrapnel wounds, of the left hand 
and left index finger, demonstrate only negligible 
disability.

4.  Malaria was manifested in service, and the evidence is in 
equipoise as to whether it resulted in residual disability.



CONCLUSIONS OF LAW

1.  A compensable disability evaluation for the service- 
connected duodenal ulcer is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Part 4, Diagnostic Code 7305 (2000).

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3  The schedular criteria for a compensable evaluation for 
scars, as residuals of shrapnel wounds, of the left hand and 
left index finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).

4.  Malaria was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings assigned 
following the initial grants of service connection in the 
rating actions on appeal.  The Board notes that at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-"staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the veteran's claims are plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  The Board is satisfied that all relevant 
evidence has been obtained, and that no further assistance is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

A.  Duodenal ulcer

By rating decision dated April 1993, the RO awarded service 
connection for the duodenal ulcer, and assigned a 
noncompensable (0%) rating, effective from June 1989.  

The veteran's duodenal ulcer is currently rated as 
noncompensable (0%) disabling in accordance with 38 C.F.R. 
§ 4.31 and under the criteria of Diagnostic Code 7305 of the 
Schedule, which addresses the rating for duodenal ulcers.  38 
C.F.R. § 4.114, Part 4, Diagnostic Code 7305 (2000).

Under Code 7305, a rating of 10 percent is warranted when a 
service-connected duodenal ulcer is mild, with recurring 
symptoms once or twice a year, while a 20 percent rating is 
warranted when a service-connected duodenal ulcer is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  Id. 

Diagnostic Code 7305 also provides for a rating of 40 percent 
when the disability is shown to be moderately severe, with 
symptoms less than those for a severe rating, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  This 
diagnostic code also provides for a maximum rating of 60 
percent when it is shown that the disability is severe in 
nature, with the pain only partially relieved by standard 
ulcer therapy, and with periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  Id. 

Private hospital records, dated in August 1982, indicate that 
the veteran was admitted for treatment of upper 
gastrointestinal bleeding.  He gave a history of prior 
treatment for bleeding ulcer in 1964.  The diagnostic 
impression was probable recurrent peptic ulcer disease.  

On VA prisoner-of-war (POW) examination conducted in October 
1991, the veteran complained of occasional epigastric 
distress.  The diagnoses included peptic ulcer disease (PUD).

During a personal hearing at the RO in November 1992, the 
veteran testified that he did not have current ulcer 
problems.  He tried to be cautious about the types of food he 
ate.  He took Tagamet and Mylanta regularly.  

Private hospital records, dated January and February 1992, 
indicated treatment for chest pain and atrial fibrillation; 
however, he was also noted to have diagnosis of PUD for which 
he was last hospitalized in 1982. 

Additional private medical records indicate that the veteran 
was hospitalized in 1994 for treatment of acute renal 
failure; in November 1996, for transient ischemic attack, 
unstable angina, and multi-vessel coronary artery disease.  
There was no reference to active ulcer disease in these 
records.

Hospital records dated in January 1997, indicate that the 
veteran was admitted for scheduled cardiac bypass surgery.  
However colonoscopy revealed near-obstructing colon cancer.  
Thus, he underwent surgery for colon cancer.  During this 
hospitalization, an upper endoscopy was also performed.  
Recorded findings included erosive gastritis of moderate 
severity with area of pallor consistent with possible old 
healing ulcer. The diagnostic assessment was:  gastritis, 
rule out Helicobacter pylori infection.

Additional private medical records, dated through February 
1998, show continued treatment for severe coronary artery 
disease as well as follow-up treatment for sigmoid carcinoma.  
In February 1998, he was seen for partial small bowel 
obstruction.  These records contained no evidence of active 
ulcer disease.

Report of VA examination conducted in December 1998, noted 
that the veteran had been diagnosed with gallbladder disease 
in October 1998.  He was currently taking medication for 
control of occasional gastrointestinal (GI) symptoms related 
to his diagnosed duodenal ulcer condition as well as for his 
recently diagnosed gallbladder disease.  He reported no 
recent hematochezia, loss of appetite, weight loss, cyclic 
fevers, or other signs of chronic disease, although he did 
complain of right upper quadrant discomfort accompanied by 
excessive gas.  Diagnoses included a history of duodenal 
ulcer, stable on medication.

The veteran was afforded another VA examination in January 
1999, for evaluation of his duodenal ulcer.  It was noted 
that the veteran's last episode of hematemesis was in 1982.  
He was currently on Pepsid and antacids.  The examiner 
further noted that, in September 1998, results of an ERCP 
suggested a common bile duct stone.  Furthermore, he had been 
seen in the VA GI clinic in early December 1998, with chief 
complaint of duodenal ulcer.  The veteran denied any 
dysphagia.  He was positive for hematochezia; positive for 
hematemesis.  He denied symptoms of diarrhea, constipation, 
change in bowel habits, melena, dyspepsia, gas, or abdominal 
pain.  Physical examination revealed active sounds in all 
four quadrants, no tenderness or masses palpated.  He was 
guaiac negative.  It was recommended that the veteran be 
scheduled for an esophagogastroduodenoscopy (EGD) to rule out 
evidence of duodenal ulcer.  Additional notation to the 
examination report indicated that the veteran was 
subsequently scheduled for an EGD to evaluate the status of 
his stomach and duodenum, but he failed to show up for the 
procedure.  The examiner concluded that he could not fully 
evaluate the veteran's condition without the EGD results.

As shown above, the competent evidence in the record does not 
reveal that the service-connected duodenal ulcer currently is 
at least mild, with recurring symptoms once or twice a year.  
The veteran was last treated for active ulcer disease in 
1982.  There is a medical record, dated January 1997, when an 
upper endoscopy revealed evidence of a possible old healing 
ulcer.  However, there is no subsequent finding or complaint 
relative to recurrent ulcer disease and  thereafter the 
veteran was diagnosed to have a gallbladder disorder.  Thus, 
the Board finds that there is no competent evidence of 
recurrence or reactivation of said disability, and the 
veteran has acknowledged that he only has occasional problems 
of gastrointestinal distress, which the Board notes is 
certainly to be expected even from an individual with no 
prior history of any gastrointestinal difficulties.  It is 
further noted that the veteran was scheduled in January 1999, 
for further diagnostic testing which would have definitively 
determined whether he had current active ulcer; however, he 
did not report for the procedure.  Thus, based on the current 
evidence of record, the schedular criteria for at least a 10 
percent disability evaluation for this disability have not 
been met.  Thus, the Board concludes that an increased rating 
for the service- connected duodenal ulcer is not warranted.

The Board has also considered whether the veteran was 
entitled to a "staged" rating for this disability; however, 
at no time since the effective date of the initial rating has 
the ulcer disability been manifested by more than occasional 
symptomatology.  See Fenderson, supra.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
The Court has held that, while the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where exceptional or unusual circumstances are 
presented.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the evidentiary record with these mandates in 
mind, the Board is of the opinion that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this question.  See VAOPGCPREC. 6-96 (1996).

B.  PTSD

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130. 61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(O.G.C. Prec 11-97).  Thus, the veteran's claim for an 
increased evaluation for PTSD, must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to him.

The appellant's PTSD condition is currently evaluated as 10 
percent disabling under Diagnostic Code 9411.

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 10 percent 
evaluation is warranted where there is mild impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 30 percent evaluation is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

Under the revised rating criteria 38 C.F.R. § 4.130 (2000), a 
10 percent evaluation for PTSD is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
for PTSD is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In September 1991, the veteran was afforded a VA 
psychological assessment with various tests administered, 
including the MMPI.  It was noted that he was the father of 
13 children.  He had been employed as an aircraft mechanic 
until May 1991 when he was laid off for economic reasons.  He 
had been unsuccessful in obtaining another job and described 
unemployment as his biggest problem.  He had never received 
any psychiatric treatment.  Upon questioning, he reported 
PTSD symptoms of intrusive thoughts, occasional dreams and 
flashbacks of POW experiences, insomnia, poor concentration, 
and blunted affect.  He also had depressive symptoms of 
anhedonia, lack of energy and motivation, poor appetite and 
feelings of guilt and failure.  The veteran's score on the 
Frederick Reaction Index was indicative of severe symptoms of 
PTSD.  Despite test data the veteran appeared very capable of 
maintaining close, long-term relationships with both family 
and friends.  He reported no problems with supervisors or co-
workers in occupational settings.  Despite the veteran's 
denial of any psychological symptoms affecting his 
functioning, the VA psychologist opined that his levels of 
depression and anxiety did seem severe enough to cause some 
interference.  The diagnostic impression on Axis I were PTSD 
and Depressive Disorder.  His current GAF score was 42 with a 
high of 45 for the past year.

The veteran was afforded a VA psychiatric examination in 
November 1991.  It was again noted that he was currently 
unemployed and had more economical problems because he had 
depleted his savings to provide medical care to a sick child.  
He was currently under some severe financial distress.  On 
mental status examination, he was found to be cooperative 
with no formal thought disorder.  His mood was depressed.  
His affect was appropriate to the content of the interview.  
He denied delusions, hallucinations, or any suicidal or 
homicidal ideation.  He was fully alert and oriented.  His 
memory was good and abstract ability intact.  His insight and 
judgment were assessed as fair.  The veteran reported 
symptoms of intrusive thoughts and nightmares which had 
decreased over the years.  He also reported feeling more 
depressed and anxious over the last five years due to his 
financial situation and economic hardships.  The diagnosis on 
axis I was PTSD with mild to moderate symptoms residual from 
traumatic evens of World War II.  He was also diagnosed with 
dysthymia, which the examiner attributed to his economic and 
situational problems.  

During the personal hearing at the RO in 1992, the veteran 
testified that he still had symptoms "every once in a 
while".  See transcript, pg. 2.  At those times he would 
have thoughts or nightmares about the war.  This occurred 
every three months or so.  He did not receive any treatment 
for his psychiatric condition.

During the personal hearing before the undersigned member of 
the Board, conducted in September 1997, the veteran testified 
that he was not currently taking any prescribed medication 
for PTSD.  He currently experienced occasional nightmares 
"every once in a while".  See transcript, page 5.  He 
reported no other symptoms.

Review of private medical records, dated from 1994 to 1998, 
revealed no evidence of complaints, findings, or treatment 
relative to the service-connected PTSD.

Report of VA psychiatric examination conducted in November 
1998, noted complaints of occasional insomnia, dreams and 
nightmares about his battle and POW experiences.  On mental 
status examination, the veteran was described as alert, fully 
oriented, coherent and relevant.  He was mildly anxious.  His 
affect was full and appropriate.  His cognitive functions 
were intact; his insight and judgment were fair.  The 
diagnosis on axis I was PTSD.  The examiner assigned a GAF 
score of 70, and further commented that : "[t]he veteran is 
mildly impaired with his occupational and social functioning, 
due to his post traumatic stress disorder symptoms."

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the appellant's PTSD.  
The Board notes the veteran's PTSD condition is primarily 
manifested by complaints of occasional intrusive thoughts, 
sleep disturbance and nightmares.  There is no objective 
medical evidence of record that the appellant is experiencing 
more than these described mild symptoms relative to his PTSD 
condition.  The only objective evidence of increased 
symptomatology was in the September and November 1991 
psychological assessment and psychiatric examination; 
however, the Board notes that this increased symptomatology 
of primarily depression and anxiety was attributed to a 
diagnosis of dysthymia due to financial and economic stress.  
Furthermore, subsequent evidence is consistent with this 
determination.  Thus, the Board finds that there is no 
evidence of psychiatric symptomatology due to service-
connected PTSD that would warrant a higher evaluation.  

The record also fails to establish that the appellant's 
ability to foster or maintain effective or favorable 
relationships with people is definitely impaired, or that by 
reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels are so reduced as to 
result in definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Presently, the veteran is retired from 
full-time employment.  The Board also notes that he has 
considerable medical problems related to his service-
connected heart disease, for which he has been assigned a 100 
percent schedular rating by the RO.  It is also noted that 
the veteran is taking no medications for his psychiatric 
disorder or any other form of treatment or therapy.  Thus, 
the Board finds that the requirements for an increased rating 
are not met or approximated under the criteria in effect 
prior to November 7, 1996.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

Finally, the Board notes that while the evidence reflects 
that the veteran's PTSD impacts somewhat upon his functional 
capacity, in that he suffers from occasional sleep 
difficulties with nightmares, and intrusive thoughts, such 
symptomatology was fully considered and found to be 
productive of no more than mild social and mild industrial 
impairment.  

It is the opinion of the Board that the appellant's present 
level of impairment is not currently indicative of a higher 
level of impairment, the amount needed to warrant an 
increased evaluation (to 30 percent or higher) under either 
the old or revised provisions of Diagnostic Code 9411.  The 
Board notes in this regard that the most recent (November 
1998) medical report indicated a GAF score of 70.  In light 
of the Board's review of the record, the Board notes that 
this GAF score assessment appears consistent with the 
appellant's disability picture as reflected in the recorded 
medical history.

It is the Board's responsibility to weigh the evidence.  
Following a careful and considered review of the evidence, it 
is the opinion of the Board, however, that the current 
medical evidence, as previously discussed, does not reflect 
that the degree of impairment resulting from PTSD more nearly 
approximates the criteria required for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 under either the 
current or former rating criteria.  As the clear weight of 
the more probative evidence is against the claim, the benefit 
of the doubt doctrine is not for application.

The Board has also considered whether the veteran was 
entitled to a "staged" rating for this disability; however, 
at no time since the effective date of the initial rating has 
the PTSD disability been manifested by more than mild 
symptomatology described as occasional intrusive thoughts, 
sleep difficulties and nightmares, with no prescribed 
medication and/or therapy.  See Fenderson, supra.

Furthermore, the Board is of the opinion that a referral for 
extra-schedular consideration is not warranted in the present 
case, due to the lack of a reasonable basis for further 
action on this question.  See VAOPGCPREC. 6-96 (1996).

C. Scars, as residuals of shrapnel wounds, of left hand and 
left index finger

On VA examination conducted in October 1991, the veteran was 
noted to have a 1 centimeter (cm.) scar of the left index 
finger.

The RO by rating decision dated March 1992, awarded service 
connection and assigned a noncompensable evaluation under the 
criteria of Diagnostic Code 7805 for scars, as residuals of 
shrapnel wounds, of the left hand and left index finger. 
based upon findings of no limitation of any of the parts 
affected.  Diagnostic code 7805 provides that scars may be 
rated on limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Code 7805.  

The veteran testified at the personal hearing conducted at 
the RO in November 1992, that the scars on the left hand and 
left index finger had "all healed up already."  He had no 
loss of motion - the only residual was the scar.  See 
transcript, pp. 3-4.  The veteran also testified during the 
personal hearing conducted before the undersigned in 
September 1997, that the left hand and index finger were 
"O.K. now" and that he had no problems with it.  See 
transcript, page 6.

Review of the private medical records submitted, dated from 
1994 through 1998, revealed no reference to any subjective 
complaint or objective finding with regard to the scars of 
the left hand and index finger.

Report of VA examination for scars, conducted in November 
1998, indicated that the veteran sustained shrapnel wounds to 
the dorsum of the left hand in service.  These wounds healed 
normally.  He complained of intermittent left hand and wrist 
pain since the injuries, which has gradually increased in 
frequency and severity, especially when exposed to cold damp 
weather.  The veteran gave no history of impaired left upper 
extremity strength.  On physical examination, no left wrist 
tenderness, edema or erythema was detected.  Range of motion 
of the left wrist was full without pain.  The left hand had a 
healed longitudinal shrapnel wound scar, 4 cm. In length on 
the dorsum of the mid-left hand between the 1st and 2nd 
fingers.  No left hand edema or erythema was present.  The 
veteran was able to move all joints of the left hand through 
full ranges of motion without pain.  There was no impairment 
of the left handgrip strength.  Left hand sensation was also 
normal.  X-rays of the left hand revealed no evidence of 
osteoarthritis and the specific cause of the veteran's 
complaint of pain was undetermined.  

As noted above, the veteran's scars are rated noncompensable 
under Diagnostic Code 7805, based on a finding that there is 
no limitation of any of the parts affected.  Higher, separate 
ratings would be warranted if the function of any of these 
anatomical areas were limited by the scars.  The medical 
evidence is resounding in this case that no such limitation 
exists for the scars at issue.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

The Board notes that Diagnostic Code 7800, for disfiguring 
scars of the head, face or neck is not applicable.

Under Diagnostic Code 7803, a compensable evaluation is also 
available for scars that are superficial, poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804 a 
compensable evaluation is available for scars that are 
superficial, and tender and painful on objective 
demonstration.  However, the objective evidence of record, as 
summarized above, does not meet the criteria for a 
compensable evaluation under either Diagnostic Code 7803 or 
7804.  

Therefore, a higher evaluation is not in order for scars, as 
residuals of shrapnel wounds, of the left hand and left index 
finger.  With respect to the claim denied herein, the 
evidence is not so evenly balanced that there is doubt 
regarding any material issue. 38 U.S.C.A. § 5107.  In this 
regard, it is noted that while the veteran on recent 
examination complained of recurrent pain, the objective 
evidence did not support this contention.  Furthermore, the 
Board notes that the veteran has testified on two separate 
occasions over the years (in November 1992, and September 
1997), that he has no problems with the scar on the left 
hand.  Therefore, the Board finds that the preponderance of 
the evidence is clearly against the claim.

Furthermore, the Board finds that "staged ratings" are not 
appropriate because the evidence does not warrant a 
compensable rating at any time during the period while this 
appeal was pending.  See Fenderson, Supra.  Thus, the 
veteran's claim for an increased (compensable) rating must be 
denied.


II.  Service Connection for Malaria

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
the veteran has presented evidence of treatment for malaria 
after his release from a POW camp and within one year of his 
first period of recognized service.  There is also some 
medical evidence of current abnormal liver function tests.  
Thus the Board finds that the veteran has met the relatively 
low evidentiary threshold to well ground his claim.  See 
Hensley v. West, 212 F.3d. 1255, 1261 (Fed.Cir. 2000) (the 
burden of persuasion for establishing a well grounded claim 
is unique, and uniquely low).  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication of additional 
available evidence which would be relevant to the veteran's 
claim.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  Service 
connection for tropical diseases, including malaria, may also 
be established if the disease manifests itself to a 
compensable degree within one year after separation from 
service.  38 C.F.R. § 3.307, 3.309 (2000).

In the instant case, the veteran has recognized service from 
August 1941 to September 1942 and again from August 1945 to 
June 1946.  During his first period of service, he was also a 
POW of the Japanese government from May 7, 1942 to September 
25, 1942.  The veteran has repeatedly alleged that he 
incurred malaria during his internment as a POW.  In support 
of this allegation he submitted a sworn affidavit from a 
Filipino physician, Consorctia F. Golea, M.D., dated May 
1991.  Dr. Golea certified that she treated the veteran for 
malarial fever after his release from the concentration camp 
in September 1942, until his medical recovery.

In its February 1998 Remand, the Board noted the medical 
evidence of prior treatment for malaria and remanded this 
issue for further development and readjudication.  On VA 
examination in November 1998, the examining physician noted 
that it was "likely" that the reported episodes of fever, 
jaundice and abdominal pain while a POW "represented 
malaria."  It was further noted that current liver function 
tests were essentially within normal limits except for a 
slight ALT elevation.  It was not indicated that this was a 
residual of malaria.  On VA examination conducted in December 
1998, the examiner found no current clinical evidence for any 
sequelae to historical tropical infectious diseases (malaria 
and dysentery).

The RO listed malaria as a nonservice-connected disability on 
the April, 2000 rating decision.  However, as noted in the 
Introduction above, the RO incorrectly identified the issue 
on appeal as "evaluation of malaria currently evaluated as 0 
percent disabling" in the April 2000 SSOC.  The Board finds 
that the RO's misstatement of the issue certainly has no 
probative evidentiary value and is not legally controlling in 
this case.  The Board concludes that the veteran incurred 
malaria in service and currently has at least some residuals.  
Residuals are rated for liver or spleen damage (See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6704 (2000)) and his abnormal liver 
function testing has not been attributed to another cause.  
Giving the veteran the benefit of all reasonable doubt, the 
Board finds that service connection is warranted for malaria.


ORDER

A compensable evaluation for the duodenal ulcer is denied.
An increased evaluation for PTSD is denied.
A compensable evaluation for scars, as residuals of shrapnel 
wounds, of the left hand and left index finger is denied.
Service connection for malaria is granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


